Opinion by
Lawrence, J.
It was stipulated that the merchandise consists of • 300 library sets, each of which consists of one gold-plated scissors (valued at more Lhan $1.75 per dozen) and one gold-plated letter opener, both in a sheath which is in chief value of leather; that said library sets are similar in all material respects to those the subject of Reed-Cook (Inc.) et al. v. United States (63 Treas. Dec. 625, T. D. 46310); and that the protest is limited to the leather sheaths which have a total appraised value of $240. Upon the agreed statement of facts and following the cited authority, the leather cases were held properly dutiable at 17)4 percent under the provision in paragraph 1531, as modified by T. D. 51802, for manufactures of leather.